April 20, 2012


Ms. Cynthia W. Hamilton
Senior Appellate Disciplinary Counsel
Office of the Chief Disc. Counsel
PO Box 12487
Austin, TX 78711

Ms. Heather Ann Badgett Schaefer
PO Box 860308
Plano, TX 75086
Ms. Linda A. Acevedo
Chief Disciplinary Counsel
P.O. Box 12487
Austin, TX 78711-2487

RE:   Case Number:  10-0609
      Court of Appeals Number:
      Trial Court Number:  BODA #44292

Style:      COMMISSION FOR LAWYER DISCIPLINE
      v.
      HEATHER SCHAEFER

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]
                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
| | |